Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwashita (JP2014168862, with text citations to attached machine translation).
Regarding claim 1, Iwashita teaches a method of forming a structural composite (para. 0001), said method comprising: 	
(i) combining (para. 0095, lines 2918-2919) an uncured resin (adhesive is an uncured resin to allow application and per para. 0038, lines 1132-1135) and a carbon fiber textile (para. 0097, line 2989) to form a first layer (uppermost layer 15 in Fig. 19 and described in para. 0095, lines 2910); 	
(ii) forming a second layer (31 in Fig. 19) comprising uncured concrete (para. 0095, lines 2908-2910 and lines 2917-2918 with the uncured concrete described as “the uncured base portion 31”) adjacent the first layer (as shown in Fig. 19), wherein the uncured concrete of the second layer is in contact with the uncured resin of the first layer (as shown in Fig. 19); and 
	(iii) curing the first and second layers (para. 0008), thereby forming the structural composite (Fig. 19).  
Regarding claims 2-3, Iwashita teaches the uncured resin comprises an epoxy resin (paras. 0038 and 0102).  
Regarding claim 4, Iwashita teaches the carbon fiber textile is a carbon fiber fabric (paras. 0057 and 0064-0066).  
Regarding claim 5, Iwashita teaches the carbon fiber fabric is pre-cast (paras. 0090 and 0097 indicate the carbon fiber has been pre-cast into sheet form), prior to forming the first layer therewith (para. 0095), and the method further comprises pre-casting the carbon fiber fabric (paras. 0090 and 0097).  
Regarding claim 6, Iwashita teaches combining the carbon fiber textile and the uncured resin comprises wetting the carbon fiber textile with the uncured resin to form the first layer (para. 0095, lines 2920-2921 and para. 0038, lines 1132-1135 with wetting implicitly occurring since the resin is uncured when applied).  
Regarding claim 7, Iwashita teaches forming the second layer comprises disposing the uncured concrete (para. 0095, lines 2908-2910 and lines 2917-2918 with the uncured concrete described as “the uncured base portion 31”) onto the first layer (as shown in Fig. 19).  
Regarding claim 8, Iwashita teaches disposing the uncured concrete comprises pouring the uncured concrete onto the first layer (para. 0095, line 2917 wherein casting is a type of pouring).  
Regarding claim 9, Iwashita teaches the first layer (15 in Fig. 19) is adjacent a surface of a structural element (concrete element 31 may be a structural element per para. 0102, lines 3112-3113).  
Regarding claim 10, Iwashita teaches (i) the structural element  is a wall, support, column, or pile, (para. 0102, lines 3112-3113); and (ii) the structural element comprises concrete (para. 0102).
Regarding claim 11, Iwashita teaches forming a third layer (topmost layer 33 in Fig. 19) comprising a structural material (concrete coating layer 33 per para. 0095, lines 2921-2922) adjacent the first layer (per Fig. 19), wherein the structural material of the third layer is in contact with the uncured resin of the first layer (per para. 0095, lines 2921-2922 and Fig. 19).  
Regarding claim 12, Iwashita teaches the structural material (28) comprises uncured concrete per para. 0095, lines 2921-2922), or stone (mortar of para. 0095, lines 2940-2941).  
Regarding claim 13, Iwashita teaches forming a fourth layer (comprising sub-layers 15 and 33 below topmost layer 33 in Fig. 19) comprising a second uncured resin and a second structural material (per para. 0095, lines 2930-2933) adjacent the third layer (per Fig. 19), wherein the second uncured resin 
Regarding claim 14, Iwashita teaches (i) forming the fourth layer comprises combining the second uncured resin and second structural material (per para. 0095, lines 2930-2933); (ii) the  second uncured resin comprises an epoxy resin (para. 0102); and (iii) the second structural material comprises a carbon fiber textile (para. 0097, line 2989).
Regarding claim 15, Iwashita teaches a structural composite (Fig. 19) formed in accordance with the method of claim 1 (para. 0095 and other citations from the rejection of claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.